     Case 2:20-cv-02099-GMN-NJK Document 47 Filed 08/23/21 Page 1 of 3




 1 JENNIFER BERGH
   Nevada Bar No. 14480
 2 jbergh@qslwm.com
   QUILLING SELANDER LOWNDS
 3 WINSLETT & MOSER, P.C.

 4 2001 Bryan Street, Suite 1800
   Dallas, Texas 75201
 5 (214) 560-5460
   (214) 871-2111 Fax
 6 Counsel for Trans Union LLC

 7 **Designated Attorney for Personal Service**
   Trevor Waite, Esq.
 8 Nevada Bar No.: 13779

 9 6605 Grand Montecito Parkway, Suite 200
   Las Vegas, Nevada 89149
10

11                          IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF NEVADA

13
     GUSTAVO A. IGLESIAS,                               Case No. 2:20-cv-02099-GMN-NJK
14
                            Plaintiff,
15                                                      STIPULATION AND ORDER OF
     v.                                                 DISMISSAL WITH PREJUDICE AS TO
16                                                      DEFENDANT TRANS UNION, LLC
     TRANS UNION LLC, EXPERIAN
17   INFORMATION SOLUTIONS INC.,
     EQUIFAX INFORMATION SERVICES
18   LLC, and ALLY FINANCIAL INC.,
19                          Defendants.
20           Plaintiff Gustavo A. Iglesias, and Defendant Trans Union LLC file this Stipulation of
21 Dismissal with Prejudice and in support thereof would respectfully show the court as follows:

22           There are no longer any issues in this matter between Gustavo A. Iglesias and Trans Union
23 LLC to be determined by this Court. Plaintiff and Trans Union LLC hereby stipulate that all claims

24 and causes of action that were or could have been asserted against Trans Union LLC are hereby

25 dismissed with prejudice, with court costs to be paid by the party incurring same.

26

27

28

     3624293.1
     Case 2:20-cv-02099-GMN-NJK Document 47 Filed 08/23/21 Page 2 of 3




 1 Dated this 23rd day of August 2021.

 2
      /s/ Jennifer Bergh                  /s/ Gerardo Avalos
 3
      Jennifer Bergh                      George Haines
 4    Nevada Bar No. 14480                ghaines@hainesandkrieger.com
      jbergh@qslwm.com                    Gerardo Avalos
 5    Quilling Selander Lownds            gavalos@freedomlegalteam.com
      Winslett & Moser, P.C.              Haines & Krieger, LLC
 6    2001 Bryan Street, Suite 1800       8985 S. Eastern Avenue, Suite 350
      Dallas, Texas 75201                 Henderson, NV 89123
 7
      (214) 560-5460                      (702) 880-5554
 8    (214) 871-2111 Fax                  and
      Counsel for Trans Union LLC         Michael Kind
 9                                        mk@kindlaw.com
                                          Kind Law
10                                        8860 S. Maryland Parkway, Suite 106
                                          Las Vegas, NV 89123
11                                        (702) 337-2322
                                          (702) 329-5881 Fax
12                                        Counsel for Plaintiff
13

14

15                                        IT IS SO ORDERED. Given that there are
                                          no remaining Defendants, the Clerk of Court
16                                        shall close the case accordingly.
17
                                          Dated this ____
                                                      23 day of August, 2021
18

19
                                          ___________________________
20
                                          Gloria M. Navarro, District Judge
21                                        UNITED STATES DISTRICT COURT

22

23

24

25

26

27

28
                                                                                        1
     3624293.1
     Case 2:20-cv-02099-GMN-NJK Document 47 Filed 08/23/21 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2           I hereby certify that on this the 23rd day of August 2021, I filed STIPULATION AND

 3 ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS UNION, LLC
   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
 4
   to the following counsel:
 5
     George Haines
 6
     ghaines@hainesandkrieger.com
 7   Gerardo   Avalos
     gavalos@freedomlegalteam.com
 8   Haines & Krieger, LLC
     8985 S. Eastern Avenue, Suite 350
 9   Henderson, NV 89123
     (702) 880-5554
10
     and
11   Michael Kind
     mk@kindlaw.com
12   Kind Law
     8860 S. Maryland Parkway, Suite 106
13   Las Vegas, NV 89123
     (702) 337-2322
14
     (702) 329-5881 Fax
15   Counsel for Plaintiff

16

17                                         /s/ Jennifer Bergh
                                         JENNIFER BERGH
18

19

20

21

22

23

24

25

26

27

28
                                                                                                 1
     3624293.1
